Orders, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered on or about November 25, 2009, which, to the extent appealed from as limited by the briefs, terminated respondent father’s parental rights with respect to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The court’s determination that it would be in the children’s best interests to be freed for adoption is supported by the preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; see also Matter of Jayden C. [Michelle R.], 82 AD3d 674, 675 [2011]). The record shows that respondent is not able to financially or emotionally care for his children, and that the children have thrived in their foster home. Under the circumstances, a suspended judgment is not warranted (Jayden C., 82 AD3d at 675). Concur — Gonzalez, P.J., Tom, Friedman, Catterson and Richter, JJ.